Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, 11, 14, 16, 25, 29-31, 36, 41-45, 47-49, 52, 55, 58, 61, 62 and 65 are pending. Claims 2, 4, 5, 7-10, 12, 13, 15, 17-24, 26-28, 32-35, 37-40, 46, 50, 51, 53, 54, 56, 57, 59, 60, 63, 64 and 66-68 have been cancelled.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 6, 11 and 14, drawn to a method of increasing grain yield in a plant comprising reducing expression and/or activity by mutation or RNAi of at least one nucleic acid encoding a OTUB1, and wherein said polypeptide comprises SEQ ID NO: 1.

Group II, claim(s) 16, 25, 29, 30, 31, 36 and 41-44, drawn to a method for producing a genetically altered plant comprising at least one mutation in at least one nucleic acid encoding an OTUB1 or an RNAi construct that reduces its expression and wherein the nucleic acid is SEQ ID NO: 1 and a plant comprising said mutation or RNAi construct and measuring the reduction of expression of OTUB1.

Group III, claim(s) 45, drawn to a method for identifying and/or selecting a plant that will have increased grain yield by detecting at least one polymorphism in the OTUB1 gene and wherein the method comprises introgressing the polymorphism into a second plant.

Group IV, claim(s) 48, 49, 52, 55, 58, 62 and 65 drawn to a nucleic acid construct comprising a nucleic acid sequence encoding at least one DNA-binding domain or protospacer element that can bind a target in OTUB1, wherein the construct comprises at least one single guide RNA or further comprises a nucleic acid encoding a CRISPR enzyme or that encodes a TAL effector, a plant cell transfected with said construct and a plant comprising said cell.

Group V, claim(s) 61, drawn to a single guide RNA molecule comprising a crRNA and tracrRNA sequence.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-V lack unity of invention because even though the inventions of these groups require the technical feature of inhibiting expression of OTUB1 using siRNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Song et al (Patent No. US 8,748,592 B1), which claims administering an effective amount of a siRNA to inhibit expression OTUB1 (see claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662